Filed 10/22/13 Pryor v. Matta CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


DANNY WAYNE PRYOR,                                                    B244149

         Plaintiff and Appellant,                                     (Los Angeles County
                                                                      Super. Ct. No. MC 021132)
         v.

BERTO MATTA,

         Defendant and Respondent.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Carlos P. Baker, Jr., Judge. Affirmed.
         Danny Wayne Pryor, in pro per.
         Berto Matta, in pro per.



                                __________________________________
      Danny Wayne Pryor appeals from a judgment, following a bench trial, in
                                  1
favor of respondent Berto Matta. We conclude appellant has not met his burden of
showing that the trial court erred. Accordingly, we affirm.
      As an initial matter, we note that appellant’s opening brief violates rule
8.204 of the California Rules of Court, as it fails to concisely and clearly explain
the factual and procedural background of the case. (See Nwosu v. Uba (2004)
122 Cal. App. 4th 1229, 1246-1247 [self-represented party must follow rules of
appellate procedure].) In addition, the record on appeal is inadequate. For
example, appellant included the cover page of the operative complaint, but not the
actual pleading. Thus, our consideration of the appeal is greatly hampered by the
inadequacy of the briefing and record.
      Based upon the record and the appellate briefs, we deduce the following
facts. In 2003, appellant purchased and developed 18 lots of land in the City of
Lancaster. In 2006, appellant’s lender foreclosed on the real property. In 2009,
appellant filed for bankruptcy. He also filed mechanic’s liens on the property. On
July 8, 2009, respondent purchased the property, and later had the mechanic’s liens
released.
      On December 17, 2009, appellant filed a complaint against numerous parties
alleging 11 causes of action, including “breach of covenant,” fraud, wrongful
foreclosure, and quiet title. Appellant apparently alleged a civil conspiracy among
the defendants, including his lender and respondent, to defraud him of the real


1
       Pryor appealed from a minute order, and not from any final judgment
identified in the record. Because the order disposed of all of appellant’s claims and
respondent does not challenge the appealability of the minute order, we will deem
the order a final judgment. (See Levy v. Skywalker Sound (2003) 108 Cal. App. 4th
753, 761, fn. 7.)


                                          2
property, causing him an economic loss of $5 million. Respondent eventually filed
an answer, generally denying the allegations. Discovery was then propounded,
although only respondent’s responses to discovery requests are included in the
record. After subsequent proceedings, only respondent remained as a defendant.
      A three-day bench trial on appellant’s claims commenced March 14, 2012
before the Honorable Carlos P. Baker, Jr. Both appellant and respondent presented
evidence. The trial court’s oral findings of fact and statement of decision, if any,
are not in the record. On August 15, 2012, the trial court issued a minute order,
entering judgment in favor of respondent and against appellant. On September 10,
2012, appellant filed his notice of appeal, attaching the minute order and a notice
                                 2
of his 2009 bankruptcy filing.
      On appeal, the judgment of the trial court is presumed to be correct, and
appellant has the burden of demonstrating reversible error by an adequate record.
(Ballard v. Uribe (1986) 41 Cal. 3d 564, 574; accord Denham v. Superior Court
(1970) 2 Cal. 3d 557, 564; Fladeboe v. American Isuzu Motors, Inc. (2007)
150 Cal. App. 4th 42, 58.) Moreover, any issue not adequately raised or supported
is deemed forfeited. (Reyes v. Kosha (1998) 65 Cal. App. 4th 451, 466, fn. 6;
accord Diamond Springs Lime Co. v. American River Constructors (1971)
16 Cal. App. 3d 581, 608; see also Del Real v. City of Riverside (2002)
95 Cal. App. 4th 761, 768 [“The appellate court is not required to search the record
on its own seeking error.”].)



2
      To the extent that appellant is challenging any order or judgment arising
from the bankruptcy, we have no jurisdiction to review any such order or
judgment. (See, e.g., Choy v. Redland Ins. Co. (2002) 103 Cal. App. 4th 789, 797
[determination of parties’ rights and duties in bankruptcy process exclusively
under federal jurisdiction].)

                                          3
      Appellant does not explain how the trial court erred in entering judgment for
respondent. He does not assign error to any of the court’s evidentiary rulings at
trial. Nor does he contend that the judgment was not supported by substantial
evidence. Rather, appellant challenges a judgment releasing the mechanic’s liens
(entered August 20, 2010), a judgment dismissing other defendants (entered
November 29, 2011), and an order vacating default as to respondent (entered
                      3
September 25, 2012). None of these prior rulings involves the trial court’s
judgment following the bench trial. Accordingly, appellant has not affirmatively
                                                                                   4
demonstrated that the trial court erred when it entered judgment for respondent.




3
       We note that appellant’s challenges to the prior judgments (entered in 2010
and 2011) are untimely, as appellant did not file his notice of appeal until
September 10, 2012. (See Cal. Rules of Court, rule 8.104 [appeal must be taken
within 60 days of service of notice of entry of judgment, or within 180 days after
entry of judgment].) Moreover, the judgments and order vacating default were not
included or identified in appellant’s notice of appeal, which attached only the
posttrial minute order and appellant’s 2009 bankruptcy petition. This court has no
jurisdiction to consider a judgment or order not identified in the notice of appeal.
(Cal. Rules of Court, rule 8.100; see Hardin v. Elvitsky (1965) 232 Cal. App. 2d
357, 363 [“Since the notice of appeal limits the power of the reviewing court, an
order from which an appeal has not been taken will not be reviewed.”].) Thus, we
cannot consider appellant’s challenges to these prior judgments and order.
4
       Contrary to appellant’s contention, the record fails to show entry of a default
judgment. To the extent appellant argues that a default judgment should have been
entered, we find that appellant has not met his burden of showing the trial court
erred. The relevant pleadings and hearing transcripts are not included in the
appellate record. Nor does appellant explain how the superior court erred in
declining to enter a default judgment. In short, appellant has not met his burden of
showing reversible error by an adequate record. Accordingly, appellant has
forfeited any challenge to the trial court’s decision to proceed with a bench trial.
(Reyes v. Kosha, supra, 65 Cal.App.4th at p. 466, fn. 6.)

                                          4
                                DISPOSITION
The judgment is affirmed. Costs are awarded to respondent.


      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                                 MANELLA, J.


We concur:




WILLHITE, Acting P. J.




SUZUKAWA, J.




                                       5